Court of Appeals
                                           Third District of Texas
                                               P.O. BOX 12547. AUSTIN, TEXAS 78711-2547
                                                      www.txcourte.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                          JEFFREY!). KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND. JUSTICE
                                          March £72015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-07-00195-CV
         Trial Court Case Number:    D-1 -GN-06-002824

Style:    Allstate Texas Lloyd's
          v. Texas Department of Insurance; Mike Geeslin, as Commissioner of Insurance; and
          Office of Public Insurance Counsel


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: 74 envelopes contained in two boxes.




                                                        Very truly yours,




                                                        Jeffrey D. Kyle, Clerk
                                                           Filed in The District Court
                                                             of Travis County, Texas

                                                                  MAR 1 2 2015
                                                                                               ^
                                                                                          M.
                                                           At
                                                           Velva L Price, District Clerk